DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 5-11 are rejected under 35 U.S.C. 103 as being unpatentable over Koemen et al. (US 2015/0315982 A1) in view of Waitt (DE102016214885 A1).
Regarding claim 1, Koemen discloses an adaptive engine speed control system, comprising: a PID controller  (155, paragraph [0025], second column) commanding an internal combustion engine on a riding greens mower (paragraph [0035]) to run at an adaptive engine speed (adaptive control module 220) above a pedal based engine speed control range (current engine speed from sensor 160) if there is a feedback current output signal (from feedback control module 215, paragraph [0024]) operating below a desired speed from a feed forward current signal (expected engine speed, paragraph [0026]).
Koemen is silent as to the feedback signal indicates at least one of a hydrostatic traction drive circuit and a hydraulic mowing circuit.
Waitt discloses a lawn mower having hydrostatic traction drive and hydraulic traction drive (109, 112); see figure 1. Wait teaches the mower can have a direction relationship between engine speed and mower blade speed; see 3rd paragraph under description). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Koemen by applying the invention to a lawn mower having mower blades operated by  hydrostatic traction drive and hydraulic traction drive having speed that is directly proportion to the engine speed as taught by Waitt to feedback control the speed of the mower blades.
Regarding claim 2, Koemen teaches the internal combustion engine has a plurality of operating modes (quiet operating mode, power operating mode (paragraph [0035]); no load operating mode, high load operating mode (paragraph [0046]), each operating mode having a different pedal based engine speed control range.
Regarding claim 3,  further comprising a PTO switch (that operator can operate to activate the mowing system, block 200, Waitt) connected to the PID controller for activating the hydraulic mowing circuit and sets the engine speed a fixed speed for mowing within the pedal based engine speed control range.
Regarding claim 5, Koenen discloses an adaptive engine speed control system, comprising: an internal combustion engine (105) providing power for an operating mode of a grass mowing machine (lawn mower, paragraph [0035]) within a pedal (accelerator) based engine speed control range; and a controller(155) commanding the engine to run at an engine speed above the pedal based engine speed control range (to run up to the desired or expected speed).
 Koemen is silent as to the feedback signal indicates at least one of a hydrostatic traction drive circuit and a hydraulic mowing circuit.
Waitt discloses a lawn mower having hydrostatic traction drive and hydraulic traction drive (109, 112); see figure 1. Wait teaches the mower can have a direction relationship between engine speed and mower blade speed; see 3rd paragraph under description). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Koemen by applying the invention to a lawn mower having mower blades operated by  hydrostatic traction drive and hydraulic traction drive having speed that is directly proportion to the engine speed as taught by Waitt to feedback control the speed of the mower blades.
Regarding claim 6,  further comprising an adaptive engine speed control (220) range above the pedal based engine speed 
Regarding claim 7, wherein the pedal based engine speed control range is used for transporting a grass mowing machine (lawn mower) when a plurality of cutting units are not mowing.
Regarding claim 8, further comprising a hydraulic mowing circuit (108) for operating the plurality of cutting units.
Regarding claim 9, Koenen discloses an adaptive engine speed control system (220), comprising:
a grass mowing machine having an internal combustion engine (105); and
a controller (155) that provides a feedback output signal if the grass mowing machine is moving at an actual ground speed that is below a pedal based desired ground speed; the controller (155) using the traction feedback output signal to command the internal combustion engine to an increased speed above a pedal based engine speed control range.
Koemen is silent as to the feedback signal indicates at least one of a hydrostatic traction drive circuit and a hydraulic mowing circuit.
Waitt discloses a lawn mower having hydrostatic traction drive and hydraulic traction drive (109, 112); see figure 1. Wait teaches the mower can have a direction relationship between engine speed and mower blade speed; see 3rd paragraph under description). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Koemen by applying the invention to a lawn mower having mower blades operated by  hydrostatic traction drive and hydraulic traction drive having speed that is directly proportion to the engine speed as taught by Waitt to feedback control the speed of the mower blades.
Regarding claim 10, wherein the controller (155) provides a mowing feedback output signal if the grass mowing machine is mowing at a mower speed is below a desired mower speed setting; the controller  (155) using the mowing feedback output signal to command the internal combustion engine to an increased speed above a pedal based engine speed control range.
Regarding claim 11, wherein the plurality of cutting units are reel cutting units; see Waitt.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Koenen in view of Waitt as applied to claims 1-3 and 5-11 above, and further in view of Larsen et al. (US 5,934,400).
Larsen discloses a cruise control (cruise control system) setting in the pedal (accelerator) based engine speed control range; see abstract.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of Koenen in view of Waitt by using a cruise control system as disclosed by Larsen to allow the operator to maintain the vehicle speed at a set speed without having to manually keep the accelerator depressed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references disclose engine speed control for a lawn mower.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD GIMIE whose telephone number is (571)272-4841. The examiner can normally be reached Mon-Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAHMOUD GIMIE/Primary Examiner, Art Unit 3747